


110 HCON 407 IH: Commemorating the 500th anniversary of the

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 407
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Pascrell (for
			 himself, Mr. Mica,
			 Mr. Coble,
			 Mr. Platts,
			 Mr. Saxton,
			 Mr. Pallone,
			 Mrs. McCarthy of New York,
			 Mr. Hare, Mr. Lynch, Mr.
			 Rothman, Mr. Arcuri,
			 Mr. Ryan of Ohio,
			 Mr. Altmire,
			 Mr. Doyle,
			 Mr. Scott of Virginia,
			 Mr. Brady of Pennsylvania,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Shuster,
			 Mr. Capuano,
			 Mr. Neal of Massachusetts,
			 Mr. Abercrombie,
			 Mr. Costello,
			 Mr. Gutierrez,
			 Mr. Holt, Mrs. Maloney of New York, and
			 Ms. DeLauro) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Commemorating the 500th anniversary of the
		  birth of Italian architect Andrea Palladio.
	
	
		Whereas 2008 is the 500th anniversary of the birth of the
			 Italian architect Andrea Palladio;
		Whereas Andrea Palladio was born Andrea di Pietro in Padua
			 on November 30, 1508;
		Whereas Palladio, born of humble origins, apprenticed as a
			 stonemason in his early life;
		Whereas under the patronage of Count Giangiorgio Trissino
			 (1478–1550), in his midtwenties Palladio studied architecture, engineering,
			 topography, and military science;
		Whereas in 1540 Count Trissino renamed him
			 Palladio, a reference to the wisdom of Pallas Athena, as well as
			 the Italian form of the name of the Roman writer of the fourth century,
			 Rutilius Taurus Aemilianus Palladius;
		Whereas Palladio’s designs for public works, churches,
			 mansions, and villas rank among the most outstanding architectural achievements
			 of the Italian Renaissance;
		Whereas Palladio’s surviving buildings are collectively
			 included in the UNESCO World Heritage List;
		Whereas Palladio’s treatise, The Four Books of
			 Architecture, ranks as the most influential publication on architecture
			 ever produced and has shaped much of the architectural image of Western
			 civilization;
		Whereas The Four Books has served as a
			 primary source for classical design for many of America’s architects and
			 builders from colonial times to the present;
		Whereas Thomas Jefferson called Palladio’s The Four
			 Books the Bible for architectural practice, and employed
			 Palladio’s principles in establishing lasting standards for America’s public
			 architecture and in constructing his own masterpiece, Monticello;
		Whereas our Nation’s most iconic buildings, including the
			 United States Capitol Building and the White House, reflect the influence of
			 Palladio’s architecture through the Anglo-Palladian movement, which flourished
			 in the 18th century;
		Whereas Palladio's pioneering reconstruction and
			 restoration drawings of ancient Roman temples in The Four Books
			 provided inspiration for many of the great American classical edifices of the
			 19th and 20th centuries, in the period known as the American
			 Renaissance;
		Whereas the American Renaissance marked the high point of
			 the classical tradition and enriched our country from coast to coast with
			 countless architectural works of timeless dignity and beauty, including the
			 John A. Wilson Building, the seat of government of the District of
			 Columbia;
		Whereas the American architectural monuments inspired both
			 directly and indirectly by the writings, illustrations, and designs of Palladio
			 form a proud and priceless part of our Nation's cultural heritage; and
		Whereas organizations, educational institutions,
			 governmental agencies, and many other entities are celebrating this special
			 500-year anniversary, including the Italian National Committee for Andrea
			 Palladio 500, the Centro Internazionale di Studi di Architettura Andrea
			 Palladio, the Palladium Musicum, Inc., the Istituto Italiano di Cultura, and
			 the Institute of Classical Architecture and Classical America, as well as other
			 Italian and Italian American cultural organizations, such as the Italian
			 Heritage and Culture Committee of New York, Inc., and the Italian Cultural
			 Society of Washington, DC, Inc., with a wide variety of public programs,
			 publications, symposia, proclamation ceremonies, and salutes to the genius and
			 legacy of Palladio: Now, therefore, be it
		
	
		That Congress—
			(1)commemorates the 500th anniversary of
			 Andrea Palladio’s birth;
			(2)recognizes his
			 tremendous influence on American architecture; and
			(3)expresses its
			 gratitude for the enhancement his life and career has bestowed upon America’s
			 built environment.
			
